                                          Case 4:19-cv-03993-YGR Document 51 Filed 10/21/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    PETER TUCKER,                                       CASE NO. 19-cv-03993-YGR
                                   7                 Plaintiff,
                                                                                            ORDER ACCEPTING STIPULATION
                                   8           vs.

                                   9    POST CONSUMER BRANDS, LLC,
                                  10                 Defendant.

                                  11

                                  12          On October 16, 2020, the parties entered a Stipulation of Voluntary Dismissal with
Northern District of California
 United States District Court




                                  13   Prejudice, presumably under Rule 41(a)(1)(A)(ii). (Dkt. No. 50.)

                                  14          The Stipulation indicated that the dismissal is “with prejudice and on the merits . . . .”
                                       Having denied defendant’s motion to dismiss, but not having ruled on any class certification
                                  15
                                       motion, the Court accepts the Stipulation as to plaintiff Peter Tucker himself.
                                  16
                                              The Clerk of the Court is ordered to close the case.
                                  17
                                              IT IS SO ORDERED.
                                  18
                                  19
                                       Dated: October 20, 2020
                                  20
                                                                                                YVONNE GONZALEZ ROGERS
                                  21                                                       UNITED STATES DISTRICT COURT JUDGE

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
